    Case 4:17-cv-00127-LRL Document 72 Filed 05/21/20 Page 1 of 1 PageID# 606

BB&T
                                                                     Branch Banking and Trust Company
                                                                     Deposit Operations
                                                                     PC Box 1489
                                                                     Lumberton, NO 28359




  May 4, 2020




  US District Court Eastern District Virginia
  2400 West Ave
  Newport News VA 23607-4328

  Dear Court Officer:


  RE: Client Name(Tempus Jet Center II LLC)
       Case Number: 4:17 cv 127


  Please be advised that Branch Banking and Trust Company ("BB&T") has merged with
  Sunlrust Bank and formed Truist Bank, a North Carolina banking corporation ("Truist"). We
  have received the enclosed legal processes for the above-referenced defendant(s). In response to
  the legal documents served to BB&T,we collectively respond that the client(s) listed above have
  no accounts. The last known address for the defendant is 133 Waller Mill Rd Ste 100
  Williamsburg VA 23185 and / or 2731 North Colony Rd Ste 1 Wallingford CT 06492 .



  Should you have any questions, please contact us at the phone number listed below. Thank you.

  Sincerely,


       uYvmcuji?
  Kim Mayes
  Deposit Operations Specialist
  (910)272-4247

  Enclosures
  Robert W Angle
  1750 Tysons Blvd Ste 1000
  McCleanVA 22012




                                                -Internal-
